DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 12, 13 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse of Group II invention and species Figs. 6A and 6B in the reply filed on 12 August 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,216,804 to Aumann et al.  Aumann et al. disclose a system (see entire reference) including a pressure vessel (360) having a pressure vessel interior chamber (col 3, lines 3-5), the pressure vessel interior chamber configured to receive one or more core samples collected from a subsurface formation at one or more downhole locations within a borehole (col. 3, lines 54-58); a lab vessel (transfer, storage, or, other laboratory container, see col. 4, lines 1-3 and col. 6, lines 24-65)) having a lab vessel interior chamber, the lab vessel configured to be sealing coupled to the pressure vessel; wherein the system is configured to transfer a number of the one or more core samples received in the pressure vessel interior chamber into the lab vessel interior chamber while maintaining a pressure level (in situ pressure associated with the subterranean formation at the location the core sample(s) were obtained/retrieved) surrounding the one or more core samples throughout the transfer (as recited in instant independent claim 8); wherein the system is inherently  configured to perform testing on the one or more core samples following the transfer of a number of the one or more core samples into the lab vessel (as recited in instant dependent claim 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,216,804 to Aumann et al.  Aumann et al. disclose a system having all of the elements and functionality/configurations stated previously.  Aumann et al. clearly discloses that the lab vessel is used for laboratory testing, but does not explicitly disclose the materials forming the lab vessel, being a material that proves NMR and CT transparency, as recited in instant dependent claim 14.  However, if such types of testing is desired (i.e. NMR or CT), to determine a porosity of the core sample, thus, the porosity of the formation at which the core sample was taken/retrieved, under in situ pressures, as well as determining other rock properties, one of ordinary skill in the art as of the effective filing date would choose to form the lab vessel of a material that is transparent to NRM/CT testing, since a material that is not transparent to NMR/CT testing (i.e. such as a ferromagnetic material) would obscure the results and cause interference with the NMR/CT testing apparatus.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861